PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1227


CHRISTOPHER J. COVEY; LELA G. COVEY,

                Plaintiffs - Appellants,

           v.

ASSESSOR OF OHIO COUNTY; KATHIE HOFFMAN, Head Assessor; ROY
CREWS, Field Deputy; UNKNOWN ASSESSOR; OHIO COUNTY SHERIFF;
PATRICK BUTLER, Sheriff; ALEX ESPEJO, Corporal; RON WHITE,
Deputy; NELSON CROFT, Lieutenant; NICHOLE SEIFERT, Officer;
HNK, Unknown Officer; DLG, Unknown Officer; DEPARTMENT OF
JUSTICE - DEA; OHIO VALLEY DRUG TASK FORCE; OHIO COUNTY
ANIMAL SHELTER; DOUG MCCROSKY, Supervisor; UNKNOWN DOG
WARDENS (2); UNITED STATES OF AMERICA; ROBERT L. MANCHAS,
S.A,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:11-cv-00147-FPS-JES)


Argued:   October 28, 2014                 Decided:   January 26, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Reversed and remanded by published opinion.    Judge Floyd wrote
the opinion, in which Judge Gregory and Judge Thacker joined.


ARGUED: Sean Eric Andrussier, DUKE UNIVERSITY SCHOOL OF LAW,
Durham, North Carolina, for Appellants. Thomas E. Buck, BAILEY
& WYANT, PLLC, Wheeling, West Virginia; Edward Himmelfarb,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Lee
Murray Hall, JENKINS FENSTERMAKER, PLLC, Huntington, West
Virginia, for Appellees. ON BRIEF: Shifali Baliga, Nicholas S.
Brod, Erika M. Hyde, Students, DUKE UNIVERSITY SCHOOL OF LAW,
Durham, North Carolina, for Appellants.      Stuart F. Delery,
Assistant Attorney General, William J. Ihlenfeld, II, United
States Attorney, Mark B. Stern, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees United
States of America, United States Department of Justice, and
Robert L. Manchas, S.A. Sarah A. Walling, JENKINS FENSTERMAKER,
PLLC, Huntington, West Virginia, for Appellee Ohio Valley Drug
Task Force.    Bruce M. Clark, BAILEY & WYANT, PLLC, Wheeling,
West Virginia, for Appellees Assessor of Ohio County, Kathie
Hoffman, Head Assessor, Roy Crews, Field Deputy, Unknown
Assessor, Ohio County Sheriff, Patrick Butler, Sheriff, Alex
Espejo, Corporal, Ron White, Deputy, Nelson Croft, Lieutenant,
Nichole Seifert, Officer, HNK, Unknown Officer, DLG, Unknown
Officer, Ohio County Animal Shelter, Doug McCrosky, Supervisor,
and Unknown Dog Wardens (2).




                               2
FLOYD, Circuit Judge:

     As     the    Supreme      Court     recently           reaffirmed,      the     Fourth

Amendment       protects       both     homes          and   the     “land    immediately

surrounding and associated” with homes, known as curtilage, from

unreasonable government intrusions.                      Florida v. Jardines, 133 S.

Ct. 1409, 1414 (2013).            In this civil suit, Cristopher and Lela

Covey allege that several government officials violated their

Fourth Amendment rights by entering curtilage--here, a walk-out

basement     patio      area    attached          to     their     home--in    search    of

marijuana.         In   response,       the       defendants       claim     (among   other

things) that their searches were reasonable because they entered

the curtilage only after viewing Mr. Covey from a proper vantage

beyond    the     home’s   curtilage.              The   district     court    ultimately

accepted the defendants’ characterization of the searches, and

so dismissed the case.            In doing so, the district court failed

to construe the complaint in the light most favorable to the

Coveys, as it must when ruling on a Rule 12(b)(6) motion to

dismiss.    Accordingly, we reverse and remand.



                                              I.

     The    Coveys      appeal    the    dismissal           of    their   complaint    for

failure to state a claim.             Accordingly, we recount the facts as

alleged by the Coveys in their complaint, accepting as true all



                                              3
well-pleaded         facts.     Owens      v.    Balt.   City    State’s    Attorneys

Office, 767 F.3d 379, 388 (4th Cir. 2014).



                                            A.

        The   Coveys    live    in    a    privately     set    home   in   the   rural

village of Valley Grove, West Virginia.                        Trees surround their

home and obstruct it from view from any public place.                        For good

measure,       the     couple        has    conspicuously         posted    two    “No

Trespassing” signs along the private driveway leading to their

home.

     A parking area for visitors is located outside the home’s

garage.       The parking area is connected to the home’s front door

by a paved walkway running from the parking area’s left side.                        A

yard abuts the parking area’s and home’s right side.                        A covered

“walk-out basement patio” attached to the home is also located

on the right side, several feet from the driveway. 1                    J.A. 13.



                                            B.

        Around noon on October 21, 2009, Roy Crews, a field deputy

for the tax assessor of Ohio County, West Virginia, entered the

Coveys’ property to collect data to assess the value of the

        1
       In opposition to a defendant’s motion to dismiss, the
Coveys submitted pictures of this area to the district court.
Two of those pictures are attached to this opinion as an
appendix.


                                             4
property for tax purposes.              Despite seeing the “No Trespassing”

signs, Crews continued up the driveway to the Coveys’ house.                                  He

did so despite West Virginia’s “standard visitation procedures,”

which provide that a tax data collector such as Crews “is not to

enter” a property if it “is posted with ‘No Trespassing’ signs.”

W. Va. Code. R. § 189–2–3.5.

      After finding no one at the home, Crews opened the front

door and left a pamphlet inside.                    He then searched the house’s

curtilage, including the walk-out basement patio.                               There, Crews

found marijuana.       After leaving the residence, Crews contacted

the   county    sheriff,    Patrick      Butler,          to     report    that    he       found

marijuana at the Coveys’ house.



                                           C.

      After     receiving        Crews’s          report,        two    law      enforcement

officers went to the Coveys’ house to investigate: Corporal Alex

Espejo of the Ohio County Sheriff’s Office and DEA Special Agent

Robert   Manchas.         By     the    time       they     arrived       at     the    house,

Mr. Covey      had   returned.          According           to    the     complaint,         the

officers “proceeded         to   park     on       the    private      driveway        of    [the

Coveys’] residence         in    an    area       not    normally      used     for    visitor

parking.”      J.A. 13.     They then “proceed[ed] to enter curtilage,

specifically the walk-out basement patio area.”                           Id.     “It was at

that time that they came upon [Mr. Covey], who was working at

                                              5
his workbench.”         Id.     Although the complaint does not expressly

state    when     the   officers     first       saw    Mr. Covey,       construing       the

above allegations in his favor, it is reasonable to infer that

they did not see him until after entering the curtilage.

      The   officers        then    seized    Mr.      Covey    and    escorted     him to

their    car      “parked     off   the   driveway.”            J.A.     13-14.      After

detaining Mr. Covey, Corporal Espejo “re-enter[ed] the walk-out

basement patio area and conducted a search of the area.”                              J.A.

14.     Likewise, Special Agent Manchas “re-entered [the] walk-out

basement patio area, opened the basement doors, leaned inside

and took photographs[,] and proceeded to seize evidence.”                           Id.

      After       seizing     Mr. Covey,      Corporal         Espejo,    Special    Agent

Manchas,     and    other     officers       (who      arrived    later)    waited     for

several hours to obtain a warrant to search the house.                              During

that time, Mrs. Covey returned home, and an officer warned her

that she would be arrested if she entered the house.                              She was,

however, allowed to leave the premises.                        An hour after leaving,

Mrs. Covey        allegedly     returned      and      “was    promptly    unreasonably

seized”     and    interrogated.          J.A.      15.        After   Corporal     Espejo

returned with a search warrant, the Coveys were arrested and

jailed overnight.




                                             6
                                            D.

       On March 30, 2010, Mr. Covey pleaded guilty in state court

to manufacturing marijuana.                Pursuant to a plea agreement, the

government agreed not to “initiate any prosecution it does or

could have against [Mrs. Covey] for the events connected to or

arising” from the couple’s arrest.                   J.A. 44.     On May 21, 2010,

Mr. Covey was sentenced to home confinement for a period of not

less than one year and not more than five years.



                                            E.

       On October 20, 2011, the Coveys brought suit pro se in the

district          court   against     several      defendants,    including      Crews,

Sheriff      Butler,       Corporal      Espejo,    Special    Agent   Manchas,    the

Assessor of Ohio County, the Ohio County Sheriff’s Office, and

the    Department         of   Justice    (DOJ).      The     claims   against    these

defendants, brought under 42 U.S.C. § 1983 and Bivens, 2 alleged

that       they     violated    the    Coveys’      Fourth    Amendment   rights     by

conducting an unreasonable search. 3

       Between March and June 2012, each of the defendants moved

to dismiss the case. The parties filed a number of documents in

support of and in opposition to the defendants’ motions.                            For

       2
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
     3
       The Coveys also brought state-law causes of action that
are not at issue in this appeal.


                                             7
example,      the    DOJ    attached      Mr. Covey’s      plea     agreement    in   the

criminal case, among other documents.                    The Coveys did not object

to the inclusion of material outside the complaint.                              Rather,

they       themselves      also     attached       several    documents     to    their

opposition to the motions to dismiss, including 11 annotated

pictures of their house and surrounding property, as well as the

criminal complaint filed against Mr. Covey. 4

       In November 2012, a magistrate judge issued a report and

recommendation (R&R) suggesting that the district court dismiss

all federal claims and decline to exercise jurisdiction over the

state-law      claims.            Two   months      later,    the     district    judge

“affirm[ed]         and    adopt[ed]”     the     R&R,    while    supplementing      the

R&R’s      statement       of   facts   and     reasoning.        J.A.   66-84.       The

district court concluded that neither the field deputy nor any

officer violated the Fourth Amendment.                    Thus, it did not address

the other arguments made by the defendants in their motions to

dismiss, including: (A) whether any defendant would be entitled

to   qualified       immunity      from    suit,    see    infra    Part   III.B,     and

(B) whether the Heck 5 doctrine would bar the Coveys from bringing

their claims, see infra Part III.C.                 This appeal followed.


       4
       Although the district court did not expressly convert the
motions into motions for summary judgment, the district court
did rely on many of these documents in granting dismissal under
Rule 12(b)(6).
     5
       Heck v. Humphrey, 512 U.S. 477 (1994).


                                              8
                                       II.

     We review a district court’s grant of a motion to dismiss

de novo.     Owens, 767 F.3d at 388.            In deciding such a motion, we

“‘accept as true all of the factual allegations contained in the

complaint,’ and ‘draw all reasonable inferences in favor of the

plaintiff.’”        Id. (quoting E.I. du Pont de Nemours & Co. v.

Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011)).                                 To

prevail,   a   plaintiff    must     “state      a     claim    to   relief     that    is

plausible on its face.”            Id. (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)).          A claim is plausible if “the plaintiff

pleads    factual    content    that    allows         the     court    to     draw    the

reasonable     inference    that     the       defendant       is    liable     for    the

misconduct alleged.”       Id. (quoting Iqbal, 556 U.S. at 678).



                                       III.

     We    begin    by   addressing    the      Coveys’        contention      that    the

district court erred in finding that the complaint failed to

plead plausible claims for violations of the Fourth Amendment.

In the interest of judicial economy, we will also consider the

defendants’    legal     arguments     that      the    district       court    did    not

reach--namely,      qualified    immunity        and     whether       Heck    bars    the

Coveys’ claims.      We address each argument in turn.




                                           9
                                             A.

       Although the district court correctly stated the governing

Fourth Amendment legal framework, it incorrectly applied that

framework to the complaint’s allegations.                        We conclude that the

complaint,       properly        construed,       pleads      plausible        claims     for

violations of the Fourth Amendment.

       The    Fourth       Amendment       protects          homes       and    the     “land

immediately       surrounding       and    associated”        with     homes,     known    as

curtilage, from unreasonable government intrusions.                              Oliver v.

United States, 466 U.S. 170, 180 (1984).                         “This area around the

home    is   ‘intimately        linked    to    the      home,    both    physically      and

psychologically,’ and is where ‘privacy expectations are most

heightened.’”           Jardines, 133 S. Ct. at 1415 (quoting California

v.     Ciraolo,     476     U.S.    207,       213    (1986)).           As    with     homes

themselves, “probable cause, and not reasonable suspicion, is

the appropriate standard for searches of the curtilage.”                              Rogers

v. Pendleton, 249 F.3d 279, 287 (4th Cir. 2001).                              “[W]e presume

a warrantless search of curtilage to be unreasonable.”                                Carman

v. Carroll, 749 F.3d 192, 197 (3d Cir. 2014), rev’d on other

grounds, 135 S. Ct. 348 (2014) (per curiam).

       For purposes of their motions to dismiss, the defendants do

not    dispute     that     Crews    intruded         into    the    Coveys’      home    and

curtilage,        and     the    officers         into     the      Coveys’      curtilage.

Instead,     they       assert     similar        defenses.          Specifically,        the

                                             10
officers argue that their conduct falls within the knock-and-

talk exception to the Fourth Amendment’s warrant requirement.

Crews contends that he reasonably intruded on the property to

achieve certain governmental interests.                   As set forth below,

neither of these arguments is persuasive.



                                           1.

       We first address the officers’ reliance on the so-called

knock-and-talk         exception     to    the   Fourth   Amendment’s       warrant

requirement.          Under this exception, “a police officer not armed

with a warrant may approach a home and knock, precisely because

that is ‘no more than any private citizen might do.’”                   Jardines,

133 S. Ct. at 1416 (quoting Kentucky v. King, 131 S. Ct. 1849,

1862       (2011)).     Thus,   in   the   typical    situation,    there    is   an

“implicit license . . .            to approach the home by the front path,

knock promptly, wait briefly to be received, and then (absent

invitation to linger longer) leave.”                 Id. at 1415.     An officer

may also bypass the front door (or another entry point usually

used by visitors) when circumstances reasonably indicate that

the officer might find the homeowner elsewhere on the property. 6


       6
       For example, in Alvarez v. Montgomery County, police had
received a complaint about an “underage drinking party.”    147
F.3d 354, 356 (4th Cir. 1998). Officers responded to notify the
party house’s homeowner about the complaint and ask that no one
drive while intoxicated.     Id. at 358.     When the officers
(Continued)
                                           11
Pena v. Porter, 316 F. App’x 303, 313 (4th Cir. 2009) (citing

Alvarez v. Montgomery Cnty., 147 F.3d 354, 356 (4th Cir. 1998)).

Critically, however, the right to knock and talk does not entail

a   right    to   conduct   a   general    investigation       on   a   home’s

curtilage.    See Rogers, 249 F.3d at 289.

     Here,    the   officers    claim    that    they   were   justified    in

bypassing the front door because they saw Mr. Covey on the walk-

out basement patio area, thus giving them an implied invitation

to approach him.       If the officers first saw Mr. Covey from a

non-curtilage area, they may well prevail under the knock-and-

talk exception at summary judgment.             But, properly construed in

the Coveys’ favor, the complaint alleges that the officers saw

Mr. Covey only after they entered the curtilage.               In responding

to the defendants’ motions to dismiss, the Coveys reiterated

this point, stating that the “only way [the officers] could have

observed [Mr. Covey] at his workbench or detected the smell of

marijuana was if they were standing right on [the Coveys’] rear

walkout patio area in [the] backyard.”            Doc. 48, at 16.       Indeed,




arrived, they first went to the house’s front stoop, where they
noticed a sign that read “Party In Back” and had an arrow
pointing toward the backyard.      Id. at 357.     The officers
bypassed the front door and entered the backyard. Id. Because
the officers had a legitimate purpose for entering the
backyard--unconnected with a search of the premises--and a sign
directed them to the backyard to find the homeowner, the knock-
and-talk exception applied. Id. at 358-59.


                                    12
nothing in the complaint suggests that the officers had reason

to   believe    that      Mr. Covey      was    in    the     patio    area    before

proceeding     there.        Thus,     applying      the    proper    Rule    12(b)(6)

standard, we find that the Coveys have plausibly alleged that

the officers violated their Fourth Amendment rights by entering

and searching the curtilage to the side of their house without a

warrant.

     In concluding otherwise, the district court appears to have

accepted the officers’ assertions that they saw Mr. Covey before

they entered the curtilage.               In doing so, the district court

primarily    relied     on   matters     outside      the    complaint,      including

photographs    of   the      Coveys’    home    and    statements      made    by   the

officers in the criminal case.                 See J.A. 76 (stating that the

photographs “make clear that the view of the backyard patio area

[and Mr. Covey was] not impeded from the vantage point of the

parking area near the garage of the home”); id. (noting that

“the statements of Corporal Espejo submitted in the criminal

complaint indicate that the officers were able to see Mr. Covey

‘standing under the deck near the rear basement walk out door’

upon their arrival”).          At the 12(b)(6) stage, the court should

have simply ignored this material. 7              In any event, when construed


     7
       Subject to certain exceptions not relevant here, Rule
12(d) of the Federal Rules of Civil Procedure requires that a
court treat a Rule 12(b)(6) motion as one for summary judgment
(Continued)
                                          13
in     the   light    most    favorable       to    the   Coveys,    none     of   the

extraneous material compels dismissal.

       First, even assuming the district court properly considered

the photographs of the Coveys’ home, it erred in finding that

they     conclusively        support    the        officers’     narrative.        The

photographs do not reveal the officers’ exact position and line

of vision; Mr. Covey’s exact position, his posture, and whether

an object obstructed the officers’ view of his body; or whether

the officers could smell marijuana.                   As such, the photos do not

expressly      contradict      the     complaint’s        allegations     that     the

officers only saw Mr. Covey after intruding into the curtilage.

J.A. 13.

       Corporal Espejo’s statements in the criminal complaint also

do   not     compel   the     conclusion       that    the     officers   could    see



if “matters outside the pleadings are presented to and not
excluded by the court.” The district court did not convert any
motion into one for summary judgment, but instead assessed all
motions under Rule 12(b)(6).     Although some of the parties’
filings (such as the criminal complaint) could have been used
for limited purposes (such as the fact that Mr. Covey was
charged and convicted for manufacturing marijuana), any disputed
testimony contained therein should have been ignored in favor of
the complaint’s allegations.   See J.A. 33 (containing Corporal
Espejo’s narrative of his encounter with Mr. Covey, which the
district court construed in a way that conflicts with the
Coveys’ allegations). Perhaps more simply, the court could have
wholly ignored such attachments and relied exclusively on the
complaint. See Fed. R. Civ. P. 12(d) (providing an option for a
court to either (A) consider “matters outside the pleadings” and
treat a motion to dismiss “as one for summary judgment” or (B)
exclude the matters).


                                          14
Mr. Covey from a proper vantage.                Corporal Espejo simply stated

that the officers saw Mr. Covey “upon arrival.”                           See J.A. 33

(“Upon arrival officers observed [Mr. Covey] standing under the

deck near the rear basement walk out door.”).                           Because “upon”

can mean “very soon after,” the statement does not negate the

possibility      that     the   officers      arrived,      went   straight    to     the

curtilage,       and    only    then    saw   Mr.    Covey.        Upon    Definition,

Dictionary.com,           dictionary.reference.com/browse/upon.                       In

finding otherwise, the district court ignored both the familiar

Rule    12(b)(6)       standard   (requiring        the   court    to     construe    the

complaint in the light most favorable to the plaintiffs) and the

well-settled rule that courts should construe pro se complaints

liberally.       Brown v. N.C. Dep’t of Corr., 612 F.3d 720, 722 (4th

Cir. 2010).



                                           2.

       We next address Crews’s arguments that his intrusion did

not    violate    the    Fourth       Amendment.      The   pertinent       inquiry    is

whether Crews’s actions were “unduly intrusive,” based on the

intrusion’s methods and purpose.                Widgren v. Maple Grove Twp.,

429    F.3d   575,      583,    585    (6th   Cir.    2005).        This    entails     a

“flexible standard, ‘balancing the need to search against the

invasion which the search entails.’”                 Turner v. Dammon, 848 F.2d

440, 445-46 (4th Cir. 1988) (quoting Camara v. Mun. Court of

                                           15
City & Cnty. of S.F., 387 U.S. 523, 536-37 (1967)), abrogated on

other grounds by Johnson v. Jones, 515 U.S. 304, 308-09 (1995).

“[W]e should construe the Fourth Amendment ‘in a manner which

will   conserve          public      interests        as    well      as    the      interests       and

rights      of    individual          citizens.’”              Taylor      v.    Mich.       Dep’t       of

Natural Res., 502 F.3d 452, 457 (6th Cir. 2007) (quoting Kyllo

v. United States, 533 U.S. 27, 40 (2001)).

       As    an     initial          matter,     we    agree         with       Crews        that    his

violation of the State’s administrative regulation (prohibiting

data     collectors            from      entering          a      property           where     a     “No

Trespassing”            sign    is     posted)    does         not    per       se    amount        to   a

violation of the Fourth Amendment.                             See Hovater v. Robinson, 1

F.3d 1063, 1068 n.4 (10th Cir. 1993) (citing Davis v. Scherer,

468 U.S. 183, 194 (1984)) (noting that a mere “failure to adhere

to     administrative                regulations           does       not         equate        to        a

constitutional violation”).                    This argument is not dispositive,

however,         because       Crews    did    more        than      merely      ignore       the    “No

Trespassing” signs.

       The complaint alleges that Crews committed three distinct

intrusions: (1) enter onto the Coveys’ property; (2) enter into

their house; and (3) search the curtilage.                                  Even if the first

intrusion         was    justified       under     the         open-fields           doctrine,       see

Jardines, 133 S. Ct. at 1414 (noting that the Fourth Amendment

does not protect open fields from government investigations),

                                                 16
the other two were clearly not.          What began as a mere regulatory

violation turned into an affront to the Coveys’ constitutional

rights when Crews entered the curtilage and the Coveys’ home.

       We do not suggest that the administrative regulations are

irrelevant here, however.      To the contrary, they directly rebut

Crews’s    argument   that   his   intrusion    was   justified    by   the

government’s interest in collecting tax data.               Section 189–2–

3.5 of the West Virginia Code of State Rules deems the citizen’s

privacy interest supreme when he or she posts a “No Trespassing”

sign.     As a result, the governmental interest compelling Crews’s

actions was minimal.     In turn, the Coveys’ privacy interest--the

right not to have state actors unreasonably enter their home and

rummage around their property--is significant.          Thus, the Coveys

have    pleaded   a   plausible    claim     that   Crews   conducted    an

unreasonable search of their home and curtilage.

       In finding that Crews did not search anything for which the

Coveys had an “objectively reasonable expectation of privacy,”

the R&R said:

            nothing    unduly   intrusive   occurred:   the
            assessor used ordinary methods to observe
            the house; there is no evidence he craned
            his   neck   or   was   straining  to   observe
            anything; and although Plaintiffs allege
            that he did open the door, it was only to
            drop a pamphlet inside and the marijuana he
            observed was in the backyard, not inside.




                                    17
J.A. 59.        Again, the district court applied the wrong standard

at the motion-to-dismiss stage.               The Coveys only needed to plead

facts   that     constitute    a    plausible         claim    that    Crews    violated

their   Fourth     Amendment       rights,      Owens,    767    F.3d    at     388,   not

produce evidence that Crews “craned his neck or was straining to

observe    anything,”      J.A.     59.       Indeed,     in     assuming      that    the

“assessor used ordinary methods to observe the house” and that

he entered the Coveys’ house “only to drop a pamphlet inside,”

the district court made inferences favorable to Crews, not the

Coveys.    Id.



                                           B.

       All the defendants also argue that they are entitled to

qualified immunity.        Although the district court did not rule on

this issue and instead found that there was no Fourth Amendment

violation in the first instance, the argument was raised below

and is therefore properly before the Court.                          See Singleton v.

Wulff, 428 U.S. 106, 121 (1976).

       Qualified    immunity       “shields         federal    and    state    officials

from    money    damages   unless      a     plaintiff        pleads    facts    showing

(1) that   the     official    violated         a    statutory    or    constitutional

right, and (2) that the right was ‘clearly established’ at the

time of the challenged conduct.”                    Ashcroft v. al-Kidd, 131 S.

Ct. 2074, 2080 (2011) (quoting Harlow v. Fitzgerald, 457 U.S.

                                           18
800, 818 (1982)).             “To be clearly established, a right must be

sufficiently clear ‘that every reasonable official would have

understood that what he is doing violates that right.’”                       Reichle

v. Howards, 132 S. Ct. 2088, 2093 (2012) (quoting al-Kidd, 131

S. Ct. at 2078) (brackets and internal quotation marks omitted).

     At this stage, we cannot conclude that the defendants are

entitled to qualified immunity.                   As to the police officers, the

Supreme Court has held that no reasonable officer can “claim to

be unaware of the basic rule, well established by our cases,

that, absent consent or exigency, a warrantless search of the

home is presumptively unconstitutional.”                     Groh v. Ramirez, 540

U.S. 551, 564 (2004).            As we have recognized for over a decade,

“the curtilage is entitled to the same level of Fourth Amendment

protection extended to the home.”                  Rogers, 249 F.3d at 287.         As

alleged     in     the    complaint,         the     officers     violated    clearly

established law by proceeding directly to where they suspected

marijuana would be found and without any reason to believe that

they would find Mr. Covey there.                  Thus, they are not entitled to

qualified immunity at this stage.

     The tax assessor’s claim to qualified immunity is a closer

call.     On one hand, “an official who performs an act clearly

established       to     be    beyond     the      scope   of    his    discretionary

authority    is    not    entitled      to    claim    qualified       immunity   under

§ 1983,”     and       the      Supreme      Court     has      “made     clear   that

                                             19
determination of the scope of an official’s authority depends

upon an analysis of the statutes or regulations controlling the

official’s duties.”         In re Allen, 106 F.3d 582, 593, 595 (4th

Cir. 1997) (citing Doe v. McMillan, 412 U.S. 306, 321-24 (1973),

and Barr v. Matteo, 360 U.S. 564, 574-75 (1959)).                            Arguably, by

entering into the curtilage and house despite the presence of

“No Trespassing” signs and a regulation’s explicit directive to

leave, the tax assessor exceeded his discretionary authority and

therefore should not be entitled to qualified immunity.                              On the

other hand, the Supreme Court has repeatedly instructed that we

should not “define clearly established law at a high level of

generality.”     al-Kidd, 131 S. Ct. at 2084.

     The    parties     have    failed    to     offer       any    caselaw        involving

facts    substantially     similar       to    this    case.         Thus,    it     may   be

unwarranted    to   deny    qualified         immunity       on    the     basis    that   “a

reasonable     [civil      servant]      would        have        known”     that    merely

entering into the curtilage, in contravention to a regulatory

directive,     violated     a    clearly       established           right     under       the

Constitution.       Wall v. Wade, 741 F.3d 492, 498 (4th Cir. 2014)

(quoting Ridpath v. Bd. of Governors Marshall Univ., 447 F.3d

292, 306 (4th Cir. 2006)).                As already stated, however, the

exact manner in which Crews searched the property is unknown and

should    be   developed       through    discovery.              Therefore,        at   this

stage, Crews is not entitled to qualified immunity.

                                          20
                                          C.

       Lastly, the defendants claim that the Coveys’ § 1983 and

Bivens 8 claims are barred by Heck v. Humphrey, 512 U.S. 477

(1994).       Although the district court did not rule on this issue,

it was raised before the district court and has been preserved

for consideration on appeal.          See Singleton, 428 U.S. at 121.

       We have imposed two requirements for Heck to bar a § 1983

or Bivens claim.           First, “a judgment in favor of the plaintiff

[must]       necessarily    imply   the    invalidity       of   [a   plaintiff’s]

conviction or sentence.”            Heck, 512 U.S. at 487.            Second, the

claim must be brought by a claimant who is either (i) currently

in custody or (ii) no longer in custody because the sentence has

been       served,   but   nevertheless    could     have    practicably   sought

habeas relief while in custody.                See Wilson v. Johnson, 535 F.3d

262, 267–68 (4th Cir. 2008); Bishop v. Cnty. of Macon, 484 F.

App’x 753, 755 (4th Cir. 2012) (per curiam).

       To the extent Mr. Covey’s claims challenge the defendants’

searches of his home and curtilage, we conclude that they do not

necessarily imply the invalidity of his conviction and thus are

not barred by Heck.            As Heck itself recognizes, civil claims

based on unreasonable searches do not necessarily imply that the

       8
       Although Heck involved only a § 1983 claim, 512 U.S. at
479, we have construed Heck to apply equally to Bivens claims,
Poston v. Shappert, 222 F. App’x 301, at *1 (4th Cir. 2007) (per
curiam).


                                          21
resulting criminal convictions were unlawful.                   Heck, 541 U.S. at

487 n.7.     A valid conviction can still result after an improper

search    when    doctrines      such    as     independent   source,     inevitable

discovery, or harmless error would alleviate the effect of the

improper search.            See id.     Moreover, a civil-rights claim does

not necessarily imply the invalidity of a conviction or sentence

if (1) the conviction derives from a guilty plea rather than a

verdict obtained with unlawfully obtained evidence and (2) the

plaintiff does not plead facts inconsistent with guilt.                          E.g.,

Lockett    v.     Ericson,      656     F.3d     892,   897   (9th    Cir.      2011);

Easterling v. Moeller, 334 F. App’x 22, 24 (7th Cir. 2009).

This is the case here.                 Mr. Covey never contested his guilt.

Nor did he ever seek to suppress the evidence underlying his

conviction.       Thus, relief under § 1983 or Bivens for the alleged

illegal searches does not implicate the propriety of Mr. Covey’s

conviction, and Heck acts as no bar.

      On the other hand, some of Mr. Covey’s claims would imply

the conviction’s invalidity.              For example, in a portion of the

complaint, Mr. Covey alleges that he was falsely imprisoned and

deprived     of    his      liberty.      J.A.     19-20.       We   construe    this

allegation        as     pertaining      to     Mr. Covey’s     period     of    home

confinement.           As to Mr. Covey, but not necessarily Mrs. Covey,

see Bishop, 484 F. App’x at 756 (finding Heck inapplicable to

the   claims      of    a   former    prisoner’s     mother),    relief    for   this

                                           22
“injury” would necessarily imply the invalidity of Mr. Covey’s

conviction. 9     See Heck, 512 U.S. at 487 n.7 (stating that damages

are recoverable for only an “actual, compensable injury,” which

“does     not   encompass   the     ‘injury’    of   being   convicted    and

imprisoned (until [the] conviction has been overturned)”).               That

conclusion alone, however, does not end our inquiry.

     We    have   held   once--in   an     unpublished   opinion--that   Heck

bars a claim that implies the invalidity of a conviction or

sentence even if the claimant is no longer in custody, 10 but only


     9
        Indeed, at oral argument, appointed counsel for the Coveys
conceded that “Mr. Covey cannot recover damages from the
criminal proceeding” and said that the Coveys were not asking
for such relief.
     10
         From its inception, Heck has clearly applied to prisoners
currently in custody.     See Heck, 512 U.S. at 478 (stating the
issue as “whether a state prisoner” can bring a challenge). The
Supreme Court has not, however, definitively decided whether
Heck ever applies if a claimant has served his or her sentence
and is no longer in custody, as is the case here.
     On one hand, a footnote in Heck suggests that its
requirements apply even to claimants that are no longer in
custody.    See id. at 490 n.10 (“We think the principle barring
collateral attacks—a longstanding and deeply rooted feature of
both the common law and our own jurisprudence—is not rendered
inapplicable by the fortuity that a convicted criminal is no
longer incarcerated.”). On the other hand, Justice Souter wrote
a concurring opinion in Heck, joined by three justices,
concluding just the opposite.       Heck, 512 U.S. at 492, 502
(Souter, J., concurring in judgment).       Later, in Spencer v.
Kemna, four justices supported the “better view” in Justice
Souter’s concurrence in Spencer that a prisoner no longer in
custody should be able to challenge the constitutionality of his
or her conviction. 523 U.S. 1, 18-25 (1998). Although circuits
are split on this issue, our Court follows the majority view--
based on Judge Souter’s analysis--that Heck does not apply to
claimants no longer in custody and thus without access to habeas
(Continued)
                                      23
if   the    claimant   could   have   practicably   sought   habeas   relief

while in custody and failed to do so. 11        Bishop, 484 F. App’x at

755.       At this stage, it is unclear whether Mr. Covey actually

pursued or was practicably able to pursue habeas relief for his

conviction.      Mr. Covey pleaded guilty on March 30, 2010, and was

thereafter sentenced to home confinement for a period of not

less than one year and no more than five years.                 The Coveys

filed this action on October 20, 2011, after Mr. Covey completed



relief, at least when the claimant is not responsible for
failing to seek or limiting his own access to habeas relief.
Wilson, 535 F.3d at 267–68; accord Cohen v. Longshore, 621 F.3d
1311,   1316–17  (10th   Cir.   2010)  (holding   that  Heck  is
inapplicable “at least where [an] inability [to obtain habeas
relief] is not due to the petitioner’s own lack of diligence”
(emphasis added)).
     11
        Because of inadequate briefing by the parties on this
issue, we do not address whether a Heck bar properly applies to
a person formerly in custody, even if the person could have
practicably sought habeas relief.      We simply note that the
binding precedent from the Supreme Court and in this Circuit
does not clearly impose a “practicable diligence” requirement
for former prisoners. See Spencer, 523 U.S. at 21 (Souter, J.,
concurring) (noting that Heck should not bar a claim if it would
be “impossible as a matter of law” for a person to satisfy the
favorable-termination requirement, without specifying whether it
should apply if habeas relief was ever possible); Wilson, 535
F.3d at 268 (noting that “courts have taken a keen interest” in
whether “a prisoner could have filed a habeas” petition, but not
imposing a practicable-diligence requirement).   But see Burd v.
Sessler, 702 F.3d 429, 436 (7th Cir. 2012) (declining to permit
“a plaintiff who ignored his opportunity to seek collateral
relief while incarcerated to skirt the Heck bar simply by
waiting to bring a § 1983 claim until habeas is no longer
available”); Guerrero v. Gates, 442 F.3d 697, 705 (9th Cir.
2003) (finding Heck applicable, despite the legal impossibility
of pursuing habeas relief, because “failure timely to achieve
habeas relief is self-imposed”).


                                      24
his term of home confinement.                   If Mr. Covey was unable to pursue

habeas     relief        because       of    insufficient       time   or    some     other

barrier, then Heck is wholly inapplicable to the Coveys’ § 1983

and Bivens claims.             Because we cannot make this determination on

the record, we hold that Heck does not bar any of Mr. Covey’s

claims for purposes of the defendants’ motions to dismiss.                                We

leave it to the district court on remand to decide at summary

judgment whether Heck bars any of Mr. Covey’s claims.



                                               IV.

     In    summary,        the     Coveys      have     sufficiently     pleaded      under

§ 1983 and Bivens that Crews, Corporal Espejo, and Special Agent

Manchas     violated        clearly         established     law    under     the     Fourth

Amendment.          On    remand,       the     district     court     should      consider

whether Heck applies to Mr. Covey, based on his status as a

person    formerly        in   custody.         If    the   district    court      properly

rules that Heck applies despite Mr. Covey’s status as such a

person,     then     Heck      bars         Mr. Covey    from     seeking    relief      for

injuries    arising        from     his      conviction     and    sentence,       but   not

relief    for   a    subset       of    the    injuries     alleged.        The    district

court’s orders are reversed.                    The case is remanded for further

proceedings.

                                                                REVERSED AND REMANDED



                                                25
Appendix




   26